            Case 5:18-cv-07454-LHK Document 46 Filed 03/22/19 Page 1 of 2




 1   EDWARD P. GARSON (SBN )
     Edward.garson@wilsonelser.com
 2   DENNIS J. RHODES (SBN 168417)
     Dennis.rhodes@wilsonelser.com
 3   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     525 Market Street, 17th Floor
 4   San Francisco, CA 94105-2725
     Telephone:    415.433.0990
 5   Facsimile:    415.434.1370
 6   Attorneys for Defendant
     MVI ADMINISTRATORS
 7   INSURANCE SOLUTIONS, INC.

 8
 9                                UNITED STATES DISTRICT COURT

10                               NORTHERN DISTRICT OF CALIFORNIA

11   BENJAMIN WISE, an individual,
                                                            Case No. 5:18-cv-07454 LHK
12                  Plaintiff,
13   vs.                                                    CORPORATE DISCLOSURE
                                                            STATEMENT AND CERTIFICATION
14   MONTEREY COUNTY HOSPITALITY                            OF INTERESTED PARTIES
     ASSOCIATION HEALTH AND WELFARE PLAN;
15   UNITED HEALTHCARE SERVICES, INC,L    FRCP 7.1
     MONTEREY COUNTY HOSPITALITY          LR 3-15
16   ASSOCIATION; MVI ADMINISTRATORS
     INSURANCE SOLUTIONS, INC.; MAXIMUS
17   FEDERAL SERVICES, INC.L              Complaint filed:                        December 11, 2018
     UNITEDHEALTHCARE INSURANCE
18   COMPANY; AND DOES 1 THROUGH 10,
19                  Defendants.
20
21            Defendant MVI Administrators Insurance Services, Inc. (“MVI”), by and through
22    undersigned counsel, hereby submits the following Corporate Disclosure Statement pursuant to
23    FRCP 7.1 and the Certification of Interested Parties pursuant to LR 3-15 as follows:
24            MVI is a corporation duly formed under the laws of the State of California, without any
25    ///
26    ///
27    ///
28
                                                       1
                  CORPORATE DISCLOSURE STATEMENT AND CERTIFICATION OF INTERESTED PARTIES

     2182234v.1
          Case 5:18-cv-07454-LHK Document 46 Filed 03/22/19 Page 2 of 2




 1    parent or subsidiary companies. Apart from the parties to the action, MVI is unaware of any other
 2    interested persons or entities

 3    Dated: March 22, 2019                      WILSON, ELSER, MOSKOWITZ, EDELMAN &
                                                 DICKER, LLP
 4
 5                                               By:     /s/ Dennis J. Rhodes
                                                         Edward P. Garson
 6                                                       DENNIS J. RHODES
                                                         Attorneys for Defendant
 7                                                       MVI ADMINISTRATORS INSURANCE
                                                         SOLUTIONS, INC.
 8

 9

10
11

12

13
14

15

16
17

18

19
20

21

22
23

24

25
26

27

28
                                                       -2-
                  CORPORATE DISCLOSURE STATEMENT AND CERTIFICATION OF INTERESTED PARTIES
     2182234v.1
